DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10674428. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the patent, therefore claims 1-23 of the instant application are anticipated by claims 1-25 of the patent. Please see claim comparison chart below.

Instant application
U.S. Patent No. 10674428
1. A method comprising: determining, by a computing device associated with a premises management system located at a premises, one or more premises devices of the premises management system; causing output, by the computing device, of an indication of a premises device of the one or more premises devices; receiving, by the 

Also see claims 17 and 20.

 4. The device of claim 1, further comprising a touchscreen user interface, wherein the first zone function is based on input via the touchscreen user interface.
Also see claim 19.
3. (Original) The method of claim 1, wherein: the causing output of the indication of the premises device comprises causing output, via a touchscreen device associated with the premises management system, of the 

Also see claim 19.
4. (Original) The method of claim 1, wherein at least one of the premises device or the computing device is configured to execute the one or more operations.
See claims 1, 17, and 20.
5. (Original) The method of claim 1, wherein the causing execution of the one or more operations is further based on a device type of the premises device, a zone associated with the premises device, and a zone type of the zone.
11. The device of claim 1, wherein the instructions, when executed by the one or more processors, further cause the device to: cause, based on the second zone function, the premises device data, a device type of the one or more premises devices, and a zone associated with the one or more premises devices, the one or more operations to be executed.
6. (Original) The method of claim 1, wherein the determining the one or more premises devices comprises receiving one or more messages transmitted by respective premises devices of the one or more premises devices, wherein a message indicates configuration information associated with the respective premises device.
See claims 1, 9, 10, 17, and 20.


   6. The device of claim 1, wherein at least one of the first zone function or the second zone function comprises at least one of an entry/exit function, a perimeter function, an interior follower function, a 24-hour fire function, a 24-hour monitor function, a 24-hour environmental function, or a 24-hour inform function.
8. (Original) The method of claim 1, wherein the one or more operations comprise at least one of initializing an entry delay, generating an in-premises notification message, generating a motion detection alarm, generating a fire alarm, generating a glass break alarm, generating a smoke/heat detection alarm, generating an inertia detection alarm, causing a sound notification at the premises, or generating one or more messages to a server based on the premises device data. 
  7. The device of claim 1, wherein the one or more operations comprise at least one of initializing an entry delay, generating a motion detection alarm, generating a fire alarm, generating a glass break alarm, generating a smoke/heat detection alarm, generating an inertia detection alarm, causing sound notifications at the premises, or generating one or more messages to the server based on the premises device data.
9. (Original) The method of claim 1, wherein the zone function comprises a perimeter zone function and the one or more operations comprise sounding an alarm immediately responsive to receiving the 


6. The device of claim 1, wherein at least one of the first zone function or the second zone function comprises at least one of an entry/exit function, a perimeter function, an interior follower function, a 24-hour fire function, a 24-hour monitor function, a 24-hour environmental function, or a 24-hour inform function.
11. (Original) The method of claim 1, wherein the zone function comprises an environmental zone function and the one or more operations comprise at least one of: generating a notification message that indicates the premises device data, causing output, at a keypad device associated with 

12. (Original) The method of claim 1, wherein the zone function comprises a monitoring zone function and the one or more operations comprise at least one of: generating a notification message that indicates the premises device data, or causing output, at a keypad device associated with the premises management system, of an audio tone.
See claims 1, 17, and 20.
13. (Currently amended) A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause: determining, by a computing device associated with a premises management system located at a premises, one or more premises devices of the premises management system; causing output, by the computing device, of an indication of a premises device of the one or more premises devices; receiving, by the computing device, user input that indicates a zone function associated with the premises 

14. (Currently amended) The non-transitory computer-readable medium of claim 13, wherein: the causing output of the indication of the premises device comprises causing output, via a computing device associated with a user of the premises management system, of the indication of the premises device, and Page 4 of 11DOCKET NO.: 102005.024334PATENT Application No.: 16/839,745 Office Action Dated: December 8, 2020 the receiving the user input comprises receiving, via the computing device associated with the user of the premises management system, the user input.
4. The device of claim 1, further comprising a touchscreen user interface, wherein the first zone function is based on input via the touchscreen user interface.
Also see claim 19.
15. (Currently amended) The non-transitory computer-readable medium of claim 13, wherein: the causing output of the indication of the premises device comprises causing output, via a touchscreen device associated with the premises management system, of the indication of the premises device, and the receiving the user input comprises 

Also see claim 19.
16. (Currently amended ) The non-transitory computer-readable medium of claim 13, wherein the determining the one or more premises devices comprises receiving one or more messages transmitted by respective premises devices of the one or more premises devices, wherein a message indicates configuration information associated with the respective premises device.
See claims 1, 9, 10, 11, 17, and 20.
17. (Currently amended) The non-transitory computer-readable medium of claim 13, wherein the causing execution of the one or more operations is further based on a device type of the premises device, a zone associated with the premises device, and a zone type of the zone.
See claims 1, 9, 10, 11, 17, and 20.
18. (Currently amended) The non-transitory computer-readable medium of claim 13, wherein: the zone function comprises at least one of an entry/exit function, a perimeter function, an interior follower function, a 24-hour fire function, a 24-hour monitor function, 

  7. The device of claim 1, wherein the one or more operations comprise at least one of initializing an entry delay, generating a motion detection alarm, generating a fire alarm, generating a glass break alarm, generating a smoke/heat detection alarm, generating an inertia detection alarm, causing sound notifications at the premises, or generating one or more messages to the server based on the premises device data.




20. (Original) The device of claim 19, further comprising a touchscreen, wherein the instructions, when executed by the one or more processors, further cause the device to: cause output, via the touchscreen, of the indication of the premises device; and receive, via the touchscreen, the user input.  

4. The device of claim 1, further comprising a touchscreen user interface, wherein the first zone function is based on input via the touchscreen user interface.
Also see claim 19.
21. (Original) The device of claim 19, wherein the causing execution of the one or more operations is further based on a device type of the premises device, a zone associated with the premises device, and a zone type of the zone.
11. The device of claim 1, wherein the instructions, when executed by the one or more processors, further cause the device to: cause, based on the second zone function, the premises device data, a device type of the one or more premises devices, and a zone associated with the one or more premises devices, the one or more operations to be executed.
22. (Original) The device of claim 19, wherein the determining the one or more premises devices comprises receiving one or more messages transmitted by respective premises devices of the one or more premises devices, wherein a message 

23. (Original) The device of claim 19, wherein: the zone function comprises at least one of an entry/exit function, a perimeter function, an interior follower function, a 24-hour fire function, a 24-hour monitor function, a 24-hour environmental function, or a 24-hour inform function, and Page 6 of 11DOCKET NO.: 102005.024334PATENT Application No.: 16/839,745 Office Action Dated: December 8, 2020 the one or more operations comprise at least one of initializing an entry delay, generating an in-premises notification message, generating a motion detection alarm, generating a fire alarm, generating a glass break alarm, generating a smoke/heat detection alarm, generating an inertia detection alarm, causing a sound notification at the premises, or generating one or more messages to a server based on the premises device data.
   6. The device of claim 1, wherein at least one of the first zone function or the second zone function comprises at least one of an entry/exit function, a perimeter function, an interior follower function, a 24-hour fire function, a 24-hour monitor function, a 24-hour environmental function, or a 24-hour inform function.
  7. The device of claim 1, wherein the one or more operations comprise at least one of initializing an entry delay, generating a motion detection alarm, generating a fire alarm, generating a glass break alarm, generating a smoke/heat detection alarm, generating an inertia detection alarm, causing sound notifications at the premises, or generating one or more messages to the server based on the premises device data.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are the elements to determine one or more premises devices; the elements to output an indication; and the elements to receive user inputs. 

The claimed “device” of claim 19 only positively comprises “one or more processor” and “memory”. 
Claim 20 further includes an element (a touch screen) to receive user inputs, but still lack of other elements.
Claims 21-23 are rejected the same because they depend upon claim 19.

Response to Arguments
Applicant’s argumentswith respect to the rejection(s) of claim(s) 1-23 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent No. 10674428.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838.  The examiner can normally be reached on M to F, 10am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        
						/QUAN-ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684